JUSTICE HOLDRIDGE, dissenting: I respectfully dissent. The stated purpose of the Illinois AIDS Confidentiality Act is to guarantee the confidentiality of HIV testing and to respect the privacy of those individuals who do not wish to be tested. However, it is clear that certain people are required to be tested, such as in the instant case where the individual came in contact with a law enforcement officer. Obviously, it is also a purpose of the Act to protect the safety of law enforcement personnel who may come in contact with individuals who have HIV It simply makes no sense to hold that a test can be required, but the medical professional who knows the result is not required to inform the law enforcement officer of the results of the test. To find that disclosure of the test results is not required completely obliterates the law enforcement exception to the confidentiality requirement. For the foregoing reasons, I would hold that a cause of action exists under the Act. I would reverse and remand this matter to the circuit court for further proceedings.